Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 26-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent Application 2015/0260993 A1 (hereinafter Bickerstaff) in view of U.S. Patent Application Publication 2014/0375542 A1 (hereinafter Robbins).
Regarding claim 16, the limitations “a real time, optical ray tracing method for modeling reflections off of [an optical element], comprising: positioning a headset on a wearer’s head [having the optical element]; … generating a counter-distortion map … to determine a rendering of a virtual object on a screen to be reflected off of the [optical element] into the wearer’s eye when the headset is worn by the wearer; … generating the virtual object on the screen using the counter-distortion map; reflecting the virtual object off of the [optical element] into the wearer’s eye” is taught by Bates (abstract, paragraphs 41, 42, 47 “A disclosed example method includes determining a position of a pupil relative to a lens of the head-mounted display (HMD), determining, based on the 

The limitation “modeling reflections off of a concave, reflective lens, comprising: positioning a headset on a wearer’s head, wherein the headset includes … the concave, reflective lens configured to be positioned in the field of view of the wearer … reflecting the virtual object off of the reflective lens into the wearer’s eye” is implicitly taught by Bates (paragraph 47, “Optics can include any component or element (lens, mirror, separation(s), placement(s), color channel frequencies, geometry(-ies), refractive index(-ices), etc.) of the HMD that affects the direction that light takes in the HMD between display and eye.”  Bates indicates that the optics can include any component or element, i.e. a concave, reflective lens, but does not explicitly teach the use of a concave, reflective lens.)  However, this limitation is taught by Bickerstaff (Bickerstaff discloses an HMD device having a concave reflective lens positioned in the user’s field of view which reflects an image displayed on a mobile device held by the HMD, e.g. abstract, figures 1b, 2a, 3, paragraphs 36-40.  Bickerstaff further teaches that the HMD device structure is advantageous in reducing costs relative to traditional HMDs, e.g. 
Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bates’ HMD with pre-distortion image mapping to substitute Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure in order to gain the noted advantages of reduced cost, the ability to use a mobile device already owned by the user as the display/computing unit, and selective augmented and virtual reality modes as taught by Bickerstaff.  Additionally, Bates’ pre-distortion image mapping, which is taught in more detail, is analogous to the warping suggested by Bickerstaff, paragraph 47, such that in the combined system Bates’ pre-distortion mapping technique is used to warp the image for display in Bickerstaff’s HMD structure.
The limitations “wherein the headset includes a frame configured to position a display above the wearer’s field of view and maintain the display out of a normal field of view of the wearer, and the concave, reflective lens configured to be positioned in the field of view of the wearer, the reflective lens configured to permit the wearer to see through the reflective lens and reflect an image displayed on the display directly off of the reflective lens and into a pupil of the wearer without additional optical components … reflecting the virtual object off of the concave, reflective lens into the wearer’s eye to augment a perceived reality of the wearer” are taught by Bates in view of Bickerstaff 
The limitations “receiving hardware component information of an augmented reality system, including a screen size; determining a plurality of variable attributes based, in part, on the received hardware component information, including the screen size” is implicitly required by Bates as modified in view of Bickerstaff (As discussed above, Bates’ HMD with pre-distortion image mapping is modified to substitute Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure in order to gain the ability to use a mobile device already owned by the user as the display/computing unit, and selective augmented and virtual reality modes as taught by Bickerstaff.  In the combination, the user’s mobile device which is used as the display device has a variable screen size, i.e. different users would have different mobile device models, which are well known to vary in display size, aspect ratio, and pixel resolution.  Further, Bates, e.g. paragraphs 47-49, teaches that the counter distortion map is generated by performing the ray trace for every pixel of the display, and store the results with x and y coordinates, e.g. figure 13.  This indicates that Bates’ ray trace requires knowledge of the screen size, i.e. a number of pixels in the horizontal and vertical directions, to determine the origin coordinate of each pixel Q 
Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bates’ HMD with pre-distortion image mapping, substituting Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure, to receive information on the display screen geometry and resolution for the specific mobile device being used for display for which the pre-distortion map is being computed in order to determine the origins for each of the rays being traced for each pixel, because, as discussed above, one of ordinary skill in the art would understand that the origin must be determined for each pixel, and in view of the modification based on Bickerstaff, the display screen geometry and resolution, and by extension the origins for each pixel, are variable due to the possibility of different model mobile devices having different displays being used.

Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bates’ HMD with pre-distortion image mapping, substituting Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure, receiving information on the display screen geometry and resolution for the specific mobile device being used for display, to perform eye tracking off the reflective lens element using ray traces as taught 
The limitation “wherein the camera is a front facing camera in a plane of the display such that the pupil ray tracing and display ray tracing traverse and reflect through the same optical objects directly from the wearer’s pupil off of the reflective lens” is taught by Bates in view of Bickerstaff and Robbins (Bickerstaff uses the display and front-facing camera of a user’s mobile device, where both the display image and user eye image are reflected by the reflective lens, i.e. traverse/reflect through the same optical objects, e.g. paragraphs 37, 48-50.  As taught by Robbins, e.g. paragraph 28, the determining the position of the user’s eyes using the reverse optical path includes a ray trace along the reverse optical path of the display image.)
Regarding claim 17, the limitations “wherein the plurality of variable attributes include … a position of the reflective lens, an eye position of the user, a position of the screen used to generate the virtual object, an orientation of the screen” are taught by Bates (paragraph 47, figure 11A, “A second ray R2 (see FIG. 11A) between the pixel Q for a currently considered color is traced through the lens, considering the effects of the optics (block 1010). Because the eye point 1105 of the user's pupil is below the optical axis 1110 of the lens and display, the example ray R2 impinges the eye above the eye point 1105. Optics can include any component or element (lens, mirror, separation(s), placement(s), color channel frequencies, geometry(-ies), refractive index(-ices), etc.) of 
The limitation “wherein the plurality of variable attributes include a radius of curvature of the reflective lens” is implicitly taught by Bates as modified in view of Bickerstaff (Bates, paragraph 47, “Optics can include any component or element (lens, mirror, separation(s), placement(s), color channel frequencies, geometry(-ies), refractive index(-ices), etc.) of the HMD that affects the direction that light takes in the HMD between display and eye.”  As the optics includes geometries of the components/elements affecting the direction light takes in the HMD between the display and the eye, the geometry defining Bickerstaff’s concave reflective lens element would implicitly include a radius of curvature of the concave reflective lens, i.e. the geometry defining the concave reflective lens element would include all the necessary geometry data in order to calculate how the direction of light changes with respect to the concave reflective lens, which would implicitly include the radius of curvature for the lens in order to describe the shape of the lens.)
Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bates’ HMD with pre-distortion image mapping, substituting Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure, receiving information on the display screen geometry and resolution for the specific mobile device being used for display, performing eye tracking off the reflective lens element using ray traces as taught by Robbins, to include all the necessary geometry data in order to calculate how 
Regarding claim 18, the limitation “wherein the receipt of at least one of the plurality of variable attributes is received in real time such that the counter-distortion map is updated to an adjusted counter-distortion map generated during use of the headset on a wearer” is taught by Bates (paragraphs 41, 42, “When the new image frame occurs (block 810), the HMD (e.g., the example processor 730) obtains the position of each eye from, for example, an eye tracker (e.g., the tracker 725) (block 815).  The HMD determines a pre-distortion map by … computing the pre-distortion map in real-time using ray tracing, etc.”, Bates indicates that the pre-distortion map may be generated (i.e. adjusted) in real-time, in response to receiving a new eye position from the tracker, and that the pre-distortion map is generated using the received data defining the optics components and elements, as well as the screen location (paragraph 47, figure 11A).  By generating/adjusting the pre-distortion map in real time, in response to the received position data, the plurality of variable attributes are also received in real time.)
Regarding claim 19, the limitation “wherein the adjusted counter-distortion map is made in real time directly from the plurality of variable attributes based on a real-time generated ray tracing model and not on a precomputed transform” is taught by Bates (paragraph 42, “The HMD determines a pre-distortion map by … computing the pre-distortion map in real-time using ray tracing”.  Bates describes the ray tracing in 
Regarding claim 20, the limitations “reflecting a light generated from the display from the wearers eye off of the reflective lens, into the camera; capturing an image of the wearer’s eye from the reflected light; identifying the wearer’s pupil within the captured image; determining the location of the user’s pupil” are taught by Bates as modified in view of Bickerstaff (Bates teaches using camera(s) to track the user’s pupil, e.g. paragraphs 23, 34, and Bickerstaff teaches that the reflective lens reflects light off the display into the user’s eye, e.g. paragraphs 31-37, and that the camera captures an image of the users eye using the reverse optical path, e.g. paragraphs 48-50.  That is, Bickerstaff teaches that the light from the display reaches the user’s eyes along the optical path, and that light from the user’s eyes is captured along the reverse optical path, and one of ordinary skill in the art would understand that at least some of the light which is reflected by the user’s eyes along the reverse optical path is generated by the display, as well as that some of the light which is reflected by the user’s eyes could come from other sources in the user’s environment, e.g. a lamp or the sun.)
The limitation “adjusting the counter-distortion map based upon the location of the wearer’s pupil” is taught by Bates (paragraphs 41, 42, “When the new image frame occurs (block 810), the HMD (e.g., the example processor 730) obtains the position of each eye from, for example, an eye tracker (e.g., the tracker 725) (block 815).  The HMD determines a pre-distortion map by … computing the pre-distortion map in real-time using ray tracing, etc.”  When a new location of the eye is received, a new pre-distortion map is computed in real-time based on the pupil location (paragraphs 46-49).)

Regarding claim 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 16, and 19 above.
Regarding claim 27, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 17 above.
Regarding claim 28, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 16 (i.e. the “use a second ray trace to determine a … location of the pupil” corresponds to the “location of the wearer’s pupil from a pupil ray tracing”) and 20 (i.e. the other similarly recited limitations) above.
Regarding claim 31, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 16 and 21 above.

Claims 22-25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent Application 2015/0260993 A1 (hereinafter Bickerstaff) in view of U.S. Patent Application Publication 2014/0375542 A1 (hereinafter Robbins) as 21 above, and further in view of U.S. Patent Application Publication 2013/0050833 A1 (hereinafter Lewis).
Regarding claim 22, the limitation “wherein the location of the wearer’s pupil is relative to the wearer’s other pupil to define an inter pupillary distance” is not explicitly taught by Bates in view of Bickerstaff (Bates, e.g. paragraph 29, indicates that the display size should be large enough to accommodate IPD differences, but does not explicitly teach determining an IPD.  Further, Bickerstaff suggests tracking a user’s gaze direction and detecting what the user is looking at, e.g. paragraphs 54-55, but does not describe details thereof.  While Robbins described determining IPD information of a user, this is not part of the modification as discussed with respect to the independent claim.)  However, this limitation is taught by Lewis (Lewis describes an HMD which is aligned to a user’s pupils’ optical axes, e.g. paragraph 52, including details of determining the user’s gaze direction, e.g. paragraphs 64-73, which is based, in part, on determining whether a user’s current IPD indicates a focus point which is near or far.)
  Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bates’ HMD with pre-distortion image mapping, substituting Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure, receiving information on the display screen geometry and resolution for the specific mobile device being used for display, performing eye tracking off the reflective lens element using ray traces as taught by Robbins, to include Lewis’ user gaze detection with calibration because Bickerstaff suggests detecting the user’s gaze direction, but does not describe details of the detection and Lewis does describe these details.

Regarding claim 24, the “generating a virtual object to create a focal point for the user before capturing the image” is taught by Bates as modified in view of Bickerstaff and Lewis as discussed in the modification in the rejection of claim 22 above, i.e. Lewis describes performing a calibration process for determining a user’s IPD which includes presenting virtual objects at predetermined display positions for the user to focus on, e.g. paragraph 67. 
Regarding claim 25, the limitation “receiving subsequent images reflected off of the optical element to track a user’s eye position” is taught by Bates as modified in view of Bickerstaff (Bates teaches continuously receiving updated positions of the user’s eye, e.g. paragraphs 41, 42 and Bickerstaff discloses detecting the user’s eye using the camera receiving images via the reverse optical path, e.g. paragraphs 48-50, which is continuously performed, e.g. paragraph 54.)
Regarding claim 29, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 22 above.
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent Application 2015/0260993 A1 (hereinafter Bickerstaff) in view of U.S. Patent Application Publication 2014/0375542 A1 (hereinafter Robbins) as applied to claim 28 above, and further in view of U.S. Patent 8,690,326 B2 (hereinafter Wilson).
Regarding claim 32, the limitation “display the reflected image on the screen and superimpose a virtual object over the image to indicate the identified pupil location on the reflected image, and receive an input from the wearer confirming the identified pupil location” is not explicitly taught by Bates, Bickerstaff, or Robbins (None of the references address confirmation of the identified pupil location.)  However, this limitation is suggested by Wilson (col 4, lines 7-10, 52-57, claims 7, 8, “In an embodiment of the present innovation, pupil distance calculator software imports the photo 200. The photo distance calculator software 200 automatically locates the fitting detection points 104 and 106 of the fitting pad 102.”, “the pupil distance calculator software also automatically locates the X, Y coordinates between the center of the left and right pupils. The pupil distance calculator software locates the X; Y coordinates of the center of the left and right pupil based on the identification of the size of eye, level of contrast, and the like.”, “provide indicators on the touch screen that show estimated location points for the user's pupils”, “determines the user's confirmation of the location of the first and second detection points and the user's pupils by receiving signals relating to 
  Therefore it would have been reasonably obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bates’ HMD with pre-distortion image mapping, substituting Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure, receiving information on the display screen geometry and resolution for the specific mobile device being used for display, performing eye tracking off the reflective lens element using ray traces as taught by Robbins, to include Wilson’s user confirmation of detected pupil locations, in order to allow the user to confirm whether the system is correctly locating the user’s pupil.  That is, one of ordinary skill in the art would understand that image analysis operations may be subject to false positive detection events, and presenting the user with an image indicating the estimated location(s) of the pupil(s) would allow the user to confirm whether the system has a true or false positive detection. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent Application 2015/0260993 A1 (hereinafter Bickerstaff) in view of U.S. Patent Application Publication 2014/0375542 A1 (hereinafter Robbins) in view of U.S. Patent 8,690,326 B2 (hereinafter Wilson) as applied to claim 32 above, and further in view of U.S. Patent Application Publication 2013/0050833 A1 (hereinafter Lewis).
.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0329136 A1 (hereinafter Bates) in view of U.S. Patent Application 2015/0260993 A1 (hereinafter Bickerstaff) in view of U.S. Patent Application Publication 2014/0375542 A1 (hereinafter Robbins) in view of U.S. Patent Application Publication 2013/0050833 A1 (hereinafter Lewis).
Regarding claim 34, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 16, 20, and 23 above.
Regarding claim 35, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 16, 20, and 21, except for the limitations “the camera and the optical element have known relative positions”, which are taught by Bates as modified by Robbins and Bickerstaff (As described by Robbins, the eye tracking system includes a camera which captures an image reflected off the concave reflective lens, and detects the location of the eye in the image for determining the location of the user’s pupil using the ray traces shown in figures 5A-5B (paragraph 28, describing the detection as relying on rays traced along the optical path).  Further, both Robbins (paragraph 28) and Bickerstaff (paragraph 48) teach that the camera has a known relative position to the optical element, i.e. in a fixed location which receives images of the user’s eye reflected off of the concave reflective element.)


Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive.
Applicant submits that the references do not disclose the additional input of screen size information.  While it is true that Bates does not address such an input explicitly, as explained in the above rejection, one of ordinary skill in the art would understand that it is required when Bates is modified in view of Bickerstaff.  Although explained in more detail above, broadly, Bates’ ray trace requires determining the origin of each ray traced for each pixel, i.e. the 3D location corresponding to the pixel in the display screen, as shown in figures 11A and 11B.  While its possible for this information to be fixed or otherwise provided without consideration of screen size in Bates’ unmodified system, as suggested by Applicant, when Bates’ system is modified in view of Bickerstaff, the actual display device used is whatever model of mobile device that the user supplies.  One of ordinary skill in the art would understand that display screen geometry and resolution varies between different models of mobile devices, such that in order for Bates’ modified system to be able to perform the ray trace, it would require information on the display screen geometry and resolution in order to determine the 3D location of the origin for each pixel of the display particular to the user’s mobile device model.  As such, one of ordinary skill would recognize this additional limitation as necessarily required in order for Bates’ system, modified in view of Bickerstaff, to be able to perform the ray trace for the user’s particular mobile device model.  Therefore, although Applicant is not wrong in suggesting that this feature is not explicitly required by Bates’ unmodified system, Applicant’s assertion is contradicted by the above .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619